Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art (e.g. White et al., US 2019/0268167 A1; Leibmann et al., US 2021/0377044 A1) discloses in general the renewal of authorization tokens, which are associated with public keys, for use by instances or applications within logical containers of cloud environment.
For example, White et al. discloses a cloud enterprise, wherein applications residing within a first container must provide authorization tokens to access resources within a second container, wherein the authorization tokens are associated with public key certificates, wherein the tokens and certificates are configured to expire and be refreshed (e.g. White, par. 17, 28, 34, 56, 67 - 70; fig. 2).
Similarly, Leibmann et al. discloses security tokens, associated with ephemeral public keys, to be used by applications residing within virtual machines or containers, wherein the tokens are renewed upon the expiration of the ephemeral public keys (e.g. Leibmann, fig. 6C; par. 3, 8, 9, 28, 39, 58).
However, the prior art fails to disclose, as found recited in combination with all remaining claim limitations, the claimed features of “…generating … a digital token for a first resource within a logical container … wherein the digital token has a validity period and permits the first resource to access a second resource in the logical container while the digital token remains valid …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495